 


109 HRES 617 IH: Supporting the goals and ideals of National Teen Dating Violence Awareness and Prevention Week.
U.S. House of Representatives
2005-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 617 
IN THE HOUSE OF REPRESENTATIVES 
 
December 15, 2005 
Ms. Millender-McDonald (for herself and Mrs. Johnson of Connecticut) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Supporting the goals and ideals of National Teen Dating Violence Awareness and Prevention Week. 
 
Whereas 1 in 3 female high school students reports being physically abused or sexually abused by a dating partner; 
Whereas over 40 percent of male and female high school students surveyed had been victims of dating violence at least once; 
Whereas violent relationships in adolescence can have serious ramifications for victims, who are at higher risk for substance abuse, eating disorders, risky sexual behavior, suicide, and adult re-vicimization; 
Whereas the severity of violence among intimate partners has been shown to increase if the pattern was established in adolescence; 
Whereas 81 percent of parents surveyed either believed dating violence is not a problem or admitted they did not know it is a problem; 
Whereas the week of February 6, 2006, has been recognized as an appropriate week for activities furthering awareness of teen dating violence; and 
Whereas recognizing a National Teen Dating Violence Awareness and Prevention Week would benefit schools, communities, and families regardless of socioeconomic status, race, or gender: Now, therefore, be it 
 
That the House of Representatives should raise awareness of teen dating violence in the Nation by supporting the goals and ideals of National Teen Dating Violence Awareness and Prevention Week. 
 
